Title: To James Madison from Hubbard Taylor, 3 January 1793
From: Taylor, Hubbard
To: Madison, James


Dear Sir
January 3d. 1792 [1793]
Your favor by Majr Lee of the 29th. Sepr. was duly received. I am much oblige to you for your good wishes on my behalf while the election for Respres. ⟨to⟩ Congress was depending in this state. As I failed the Successfull Candidate stood first in my view, in whoom I hope you will find a sound republican, and good Representative; should this be the case I shall not (as to myself) so much regret the loss of my election, only so far as it disappointed me from the pleasure of seeing my friends & some other advantages that I might have derived from usefull information &C.
I very forceably feel the weight of your observations, respecting the fermentations of our new state; and hope the disorders will be cured in a short time; but I fear the prospect is not on the favorable side at present as public interest is too much sacrificed to popular views.
I am extreamly sorry for the attack on the Secretary of State, and particularly more so on account of the object at which its leaveled. It was a matter entirely new here—as I had not seen or heard any thing of it untill the rect. of your favor. I hope ee’r its long to hear that the matter will be ended on the favourable and republican side.
It is reported among us that there is a considerable majority of both branches of the Genl. Govt. in favor of carr[y]ing on a vigorous war with the Indian tribes, the ensuing spring. Our existance almost depends on it in a toofold point of view, first as to defence, secondly as to the circulating money amongst us—which is much less than wd. have been had the main Army come down the last fall. Nothing else could have keep us from distress untill the trade of the Mississippi shall be opened the prospect of which we are flattered brightens [e]very day, but a confirmation of it would be greatfull tidings Indeed.
The Second session of our Legislature ended the 22d. Decr. No meterial alteration took place either in the Judiciary or Revenue Laws. A Resolution passed the house of Reps. for the discrimination of Lands, for Taxation as to quality, A Bill was brought forward in consequence of it to which was added, the payment of a part of all Tax’s (those on Law process excepted) in either Tobo. or hemp this with some objections to the mode of Classing the Lands occationed it to be lost—tho it was not intended to take effect for the present year.
Our Country has encreased very much this last year both by way of the Wilderness as down the river. Our Crops the last year were generally good, particularly small Grain which has been better than usual. No great quantity of Tobo. was made this year the discouragement for two years past ocation but little attention to the Culture of that Article. A part Cash is now biding for that Article tho’ at the Low price of 12/ & 14/—& could we get all cash even at those prices it would be productive to the inhabitants. Hemp is at about 20/—⅌ 100 but little of this Article has as yett been exported as very great consumption is necessary for the Citizens and new adventurers. We n[e]ver untill this last summer derived any real services from the purchase of Horses in this County for public Service the former having been through the hands of the Merchants. Those last made by Bills D: Q: M has been for Cash only—& by advertising some time before which gives every one an oppy. to apply by which means the Money has been more generally circulated over the State & the public much better provided with good Horses and at a Low price.
Our friends in this quarter are all well, and beleave me to be with the greatest esteem Dr Sir Yr. Affe. and very humble: sert:
H Taylor
